Citation Nr: 1829550	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  15-44 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable rating for service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1959 to February 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination for his asbestosis in July 2015.  At the hearing, the Veteran testified that the examiner had difficulty with the testing equipment and could not get a reading until after many testing attempts, which he believes resulted in inaccurate results.  In addition, the VA examiner's opinion refers to other non-service connected disorders that may have impacted the Veteran's respiratory functions.  Given these potential complications, fairness dictates that the Veteran should be afforded a new VA examination.  In addition, to the extent that a respiratory disability other than asbestosis is present, the examiner should attempt, to the extent possible, to clarify what symptomatology, if any, is attributable solely to the Veteran's asbestosis.  If the respiratory impairment cannot be separated, it should be so indicated.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected asbestosis.

To the extent that a respiratory disability other than asbestosis is present, the examiner should identify it and attempt, to the extent possible, to clarify what symptomatology, if any, is attributable to the Veteran's asbestosis, explaining how the determination was made.  If the respiratory impairments from diseases other than asbestosis cannot be separated, it should be so indicated.  In so doing, the examiner should review the October 2017 statement from the Veteran's doctor (contained in a December 2017 submission); and the VA examination from 2015 which suggested that the pulmonary function test findings were not attributable to asbestosis.



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

